 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   JOSE ACOSTA,                                      No. 1:18-CV-459 AWI SKO
 8                      Plaintiff,                     ORDER REGARDING SETTLEMENT
                                                       CONFERENCE PROCEDURES
 9           v.
                                                       ORDER SETTING CONFERENCE AND
10   ARMANDO SANCHEZ,                                  PRE-CONFERENCE CALL
     GARY AGAZARIAN, AND
11   SUSAN AGAZARIAN
12                      Defendants.
13

14
             The Court sets a settlement conference for November 7, 2019, at 1:00 PM before
15
     Magistrate Judge Erica P. Grosjean.
16
             The Court also sets a pre-settlement telephone conference for October 17, 2019, at 10:00
17
     AM to ensure that the conference will be productive. The parties are to use the following dial-in
18
     number and passcode: Dial-in number 1-888-251-2909 and Passcode 1024453.
19
             Unless otherwise permitted in advance by the Court, the attorneys who will try the case
20
     shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
21
     at trial, documents or otherwise, be brought to the settlement conference for presentation to the
22
     settlement judge. Neither the settlement conference statements nor communications during the
23
     settlement conference with the settlement judge can be used by either party in the trial of this
24
     case.
25
             Absent permission from the Court, in addition to counsel who will try the case being
26
     present, the individual parties shall also be present. A representative with unlimited authority
27
     shall either attend in person or be available by phone throughout the conference. In other words,
28
                                                       1
 1   having settlement authority “up to a certain amount” is not acceptable.
 2          Exchange of Offers
 3          In advance of the conference, each party must make a written offer of settlement to the
 4   other party with all material terms included.
 5          Confidential Settlement Statements
 6          At least five (5) court days prior to the settlement conference, each party shall submit a
 7   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
 8   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
 9   served on any other party. Each statement shall be clearly marked "confidential" with the date
10   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
11   Conference Statement shall include the following:
12                  A. A brief statement of the facts of the case.
13                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
14                  upon which the claims are founded; a forthright evaluation of the party’s
15                  likelihood of prevailing on the claims and defenses; and a description of the major
16                  issues in dispute.
17                  C. A summary of the proceedings to date.
18                  D. Last offer given by the party and opposing party’s response.
19                  E. If the party seeks to recover attorney’s fees and costs, the amount of fees and
20                  costs incurred to date.
21                  F. The party’s position on settlement.
22          The parties shall contact that the designated settlement conference judge’s chambers to
23   ascertain whether additional settlement conference procedures are required.
24
     IT IS SO ORDERED.
25

26      Dated:    September 25, 2019                           /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      2
